Appeal from a judgment of the Supreme Court at Special Term, entered January 5, 1971 in Albany County, which dismissed petitioner’s application, in a proceeding under CPLR article 78, to compel respondent to grant “good-time credit” on 519 days of jail time served prior to his arrival in State prison. Subdivision 3 of section 230 of the Correction Law, applicable here under section 45 of chapter 476 of the Laws of 1970, explicitly provides that “in the ease of an indeterminate sentence prisoner, said reduction [for good conduct and efficient and willing performance of duties assigned] shall be computed upon the minimum term of such sentence, less jail time allowance.” Since there was a rational basis therefor, said provision did not deprive appellant of the equal protection of the law (Matter of Perez v. Follette, 58 Misc 2d 319, affd. 31 A D 2d 600; cf. Aderhold v. Ellis, 84 F. 2d 543, cert. den. 299 U. S. 587). Judgment affirmed, without costs. Reynolds, J. P., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur.